                             EXHIBIT “A”




Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 1 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 2 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 3 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 4 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 5 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 6 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 7 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 8 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                              Exhibit Page 9 of 51
                             EXHIBIT “B”




Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 10 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 11 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 12 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 13 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 14 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 15 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 16 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 17 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 18 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 19 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 20 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 21 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 22 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 23 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 24 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 25 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 26 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 27 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 28 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 29 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 30 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 31 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 32 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 33 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 34 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 35 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 36 of 51
                             EXHIBIT “C”




Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 37 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 38 of 51
Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 39 of 51
                             EXHIBIT “D”




Case 5:19-bk-04802-RNO   Doc 10-1 Filed 12/09/19 Entered 12/09/19 10:33:58   Desc
                             Exhibit Page 40 of 51
               Fill in this information to identify your case and this filing:

 Debtor 1                    Miriam L. Champy
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


                                                             MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:                     DIVISION

 Case number                                                                                                                                                 Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
   Yes.        Where is the property?




 1.1                                                                        What is the property? Check all that apply


        100 Beach Pl
                                                                               Single-family home                             Do not deduct secured claims or exemptions. Put
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                                    Duplex or multi-unit building
        Street address, if available, or other description                                                                    Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative
                                                                              
                                                                                   Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Shohola                           PA        18458-4441                     Land                                       entire property?           portion you own?
        City                              State          ZIP Code                  Investment property                              $160,000.00                 $160,000.00
                                                                                   Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                   Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.

                                                                               Debtor 1 only
                                                                                   Debtor 2 only
        County                                                                     Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                   At least one of the debtors and another
                                                                                                                                  (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            single family house


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                         $160,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com


           Case
            Case5:19-bk-04802-RNO
                  5:19-bk-04802-RNO Doc
                                     Doc10-1   Filed11/08/19
                                         1 Filed     12/09/19 Entered
                                                                 Entered11/08/19
                                                                         12/09/1915:51:18
                                                                                  10:33:58 Desc
                                                                                            Desc
                                        Exhibit
                                    Main Document  Page  41 of 51
                                                        Page 11 of 50
 Debtor 1         Champy, Miriam L.                                                                            Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
   Yes

  3.1    Make:                                              Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:                                             Debtor 1 only                                             Creditors Who Have Claims Secured by Property .
         Year:                                               Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                  At least one of the debtors and another
        2009 Hyundai
                                                             Check if this is community property                                $4,500.00                 $4,500.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                 $4,500.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    No
    Yes.     Describe.....
                                   household furniture                                                                                                      $5,000.00


7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
    No
     Yes.    Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
    No
    Yes.     Describe.....
                                   books                                                                                                                        $50.00


9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
              instruments
    No
     Yes.    Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.    Describe.....



Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


        Case
         Case5:19-bk-04802-RNO
               5:19-bk-04802-RNO Doc
                                  Doc10-1   Filed11/08/19
                                      1 Filed     12/09/19 Entered
                                                              Entered11/08/19
                                                                      12/09/1915:51:18
                                                                               10:33:58 Desc
                                                                                         Desc
                                     Exhibit
                                 Main Document  Page  42 of 51
                                                     Page 12 of 50
 Debtor 1          Champy, Miriam L.                                                                                       Case number (if known)

11. Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
    Yes.        Describe.....
                                            wearing apparel                                                                                                       $500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
    Yes.        Describe.....
                                            jewelry                                                                                                               $500.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
    No
    Yes.        Describe.....
                                            dog                                                                                                                   $300.00


14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.       Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                           $6,350.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                        Current value of the
                                                                                                                                                    portion you own?
                                                                                                                                                    Do not deduct secured
                                                                                                                                                    claims or exemptions.

16. Cash
     Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
    Yes................................................................................................................
                                                                                                                                 cash on hand                     $189.00


17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                 institutions. If you have multiple accounts with the same institution, list each.
    No
   Yes........................                                     Institution name:


                                              17.1.      Checking Account                       checking account (joint) total value $808                         $404.00



                                              17.2.      Savings Account                        Capital One 360 total value $679.79                               $339.90



                                              17.3.      Checking Account                       Wells Fargo total value $3,500                                  $1,750.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
    No
     Yes..................                            Institution or issuer name:


Official Form 106A/B                                                                     Schedule A/B: Property                                                       page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com


          Case
           Case5:19-bk-04802-RNO
                 5:19-bk-04802-RNO Doc
                                    Doc10-1   Filed11/08/19
                                        1 Filed     12/09/19 Entered
                                                                Entered11/08/19
                                                                        12/09/1915:51:18
                                                                                 10:33:58 Desc
                                                                                           Desc
                                       Exhibit
                                   Main Document  Page  43 of 51
                                                       Page 13 of 50
 Debtor 1        Champy, Miriam L.                                                                            Case number (if known)

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
    No
     Yes.     Give specific information about them...................
                                     Name of entity:                                                            % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
    No
     Yes. Give specific information about them
                                           Issuer name:

21. Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
    Yes. List each account separately.
                                        Type of account:                   Institution name:
                                        IRA                                IRA                                                                     $50,543.00


22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
    No
     Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
    No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    No
     Yes.     Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    No
     Yes.     Give specific information about them...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    No
     Yes. Give specific information......

Official Form 106A/B                                                  Schedule A/B: Property                                                              page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com


         Case
          Case5:19-bk-04802-RNO
                5:19-bk-04802-RNO Doc
                                   Doc10-1   Filed11/08/19
                                       1 Filed     12/09/19 Entered
                                                               Entered11/08/19
                                                                       12/09/1915:51:18
                                                                                10:33:58 Desc
                                                                                          Desc
                                      Exhibit
                                  Main Document  Page  44 of 51
                                                      Page 14 of 50
 Debtor 1        Champy, Miriam L.                                                                                          Case number (if known)


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                                                                                                               compensation, Social Security benefits;
              unpaid loans you made to someone else
    No
     Yes.     Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’
                                                                                                     s, or renter’
                                                                                                                 s insurance
    No
    Yes. Name the insurance company of each policy and list its value.
                                           Company name:                                                         Beneficiary:                              Surrender or refund
                                                                                                                                                           value:
                                           life insurance, burial policy                                                                                             $10,000.00


32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
    No
     Yes.     Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
    No
     Yes.     Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    No
     Yes.     Describe each claim.........

35. Any financial assets you did not already list
    No
     Yes.     Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................         $63,225.90

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
   No. Go to Part 6.
    Yes.    Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
      No. Go to Part 7.
       Yes.    Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
    No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                               $0.00


Official Form 106A/B                                                        Schedule A/B: Property                                                                          page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com


           Case
            Case5:19-bk-04802-RNO
                  5:19-bk-04802-RNO Doc
                                     Doc10-1   Filed11/08/19
                                         1 Filed     12/09/19 Entered
                                                                 Entered11/08/19
                                                                         12/09/1915:51:18
                                                                                  10:33:58 Desc
                                                                                            Desc
                                        Exhibit
                                    Main Document  Page  45 of 51
                                                        Page 15 of 50
 Debtor 1         Champy, Miriam L.                                                                                                     Case number (if known)

 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................          $160,000.00
 56. Part 2: Total vehicles, line 5                                                                            $4,500.00
 57. Part 3: Total personal and household items, line 15                                                       $6,350.00
 58. Part 4: Total financial assets, line 36                                                                  $63,225.90
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $74,075.90              Copy personal property total       $74,075.90

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $234,075.90




Official Form 106A/B                                                               Schedule A/B: Property                                                                     page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com


           Case
            Case5:19-bk-04802-RNO
                  5:19-bk-04802-RNO Doc
                                     Doc10-1   Filed11/08/19
                                         1 Filed     12/09/19 Entered
                                                                 Entered11/08/19
                                                                         12/09/1915:51:18
                                                                                  10:33:58 Desc
                                                                                            Desc
                                        Exhibit
                                    Main Document  Page  46 of 51
                                                        Page 16 of 50
              Fill in this information to identify your case:

 Debtor 1                 Miriam L. Champy
                          First Name                        Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                     Last Name


                                                    MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:            DIVISION

 Case number
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                              amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
       You are claiming state and federal nonbankruptcy exemptions.                11 U.S.C. § 522(b)(3)

      You are claiming federal exemptions.          11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the       Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                   portion you own
                                                              Copy the value from        Check only one box for each exemption.
                                                              Schedule A/B

      2009 Hyundai                                                                                                                11 USC § 522(d)(2)
      Line from Schedule A/B: 3.1
                                                                      $4,500.00                                    $4,000.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      2009 Hyundai                                                                                                                11 USC § 522(d)(5)
      Line from Schedule A/B: 3.1
                                                                      $4,500.00                                      $500.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      household furniture                                                                                                         11 USC § 522(d)(3)
      Line from Schedule A/B: 6.1
                                                                      $5,000.00                                    $5,000.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      books                                                                                                                       11 USC § 522(d)(3)
      Line from Schedule A/B: 8.1
                                                                           $50.00                                     $50.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit

      wearing apparel                                                                                                             11 USC § 522(d)(3)
      Line from Schedule A/B: 11.1
                                                                          $500.00                                    $500.00
                                                                                             100% of fair market value, up to
                                                                                              any applicable statutory limit




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


           Case
            Case5:19-bk-04802-RNO
                  5:19-bk-04802-RNO Doc
                                     Doc10-1   Filed11/08/19
                                         1 Filed     12/09/19 Entered
                                                                 Entered11/08/19
                                                                         12/09/1915:51:18
                                                                                  10:33:58 Desc
                                                                                            Desc
                                        Exhibit
                                    Main Document  Page  47 of 51
                                                        Page 17 of 50
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                  portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     jewelry                                                                                                                11 USC § 522(d)(4)
     Line from Schedule A/B: 12.1
                                                                      $500.00                                  $500.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     dog                                                                                                                    11 USC § 522(d)(3)
     Line from Schedule A/B: 13.1
                                                                      $300.00                                  $300.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     cash on hand                                                                                                           11 USC § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                      $189.00                                  $189.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     cash on hand                                                                                                           11 USC § 522(d)(5)
     Line from Schedule A/B: 16.1
                                                                      $189.00                                     $0.00
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     checking account (joint) total value                                                                                   11 USC § 522(d)(5)
     $808
                                                                      $404.00                                  $404.00
     Line from Schedule A/B: 17.1                                                      100% of fair market value, up to
                                                                                        any applicable statutory limit

     Capital One 360 total value $679.79                                                                                    11 USC § 522(d)(5)
     Line from Schedule A/B: 17.2
                                                                      $339.90                                  $339.90
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wells Fargo total value $3,500                                                                                         11 USC § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                   $1,750.00                                   $796.10
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Wells Fargo total value $3,500                                                                                         11 USC § 522(d)(5)
     Line from Schedule A/B: 17.3
                                                                   $1,750.00                                   $953.90
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     IRA                                                          $50,543.00                                               11 USC § 522(d)(10)(E)
     Line from Schedule A/B: 21.1
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     life insurance, burial policy                                $10,000.00                                               11 USC § 522(d)(7)
     Line from Schedule A/B: 31.1
                                                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                  No
                  Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


         Case
          Case5:19-bk-04802-RNO
                5:19-bk-04802-RNO Doc
                                   Doc10-1   Filed11/08/19
                                       1 Filed     12/09/19 Entered
                                                               Entered11/08/19
                                                                       12/09/1915:51:18
                                                                                10:33:58 Desc
                                                                                          Desc
                                      Exhibit
                                  Main Document  Page  48 of 51
                                                      Page 18 of 50
              Fill in this information to identify your case:

 Debtor 1                   Miriam L. Champy
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


                                                     MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:             DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Mr. Cooper                               Describe the property that secures the claim:               $233,707.83              $160,000.00            $73,707.83
         Creditor's Name
                                                  100 Beach Pl, Shohola, PA
                                                  18458-4441
                                                  single family house
         8950 Cypress Waters                      As of the date you file, the claim is: Check all that
         Blvd                                     apply.
         Coppell, TX 75019-4620                    Contingent
         Number, Street, City, State & Zip Code    Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a               Other (including a right to offset)     First lien mortgage
       community debt

 Date debt was incurred                                    Last 4 digits of account number        1239




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


           Case
            Case5:19-bk-04802-RNO
                  5:19-bk-04802-RNO Doc
                                     Doc10-1   Filed11/08/19
                                         1 Filed     12/09/19 Entered
                                                                 Entered11/08/19
                                                                         12/09/1915:51:18
                                                                                  10:33:58 Desc
                                                                                            Desc
                                        Exhibit
                                    Main Document  Page  49 of 51
                                                        Page 19 of 50
 Debtor 1 Miriam L. Champy                                                                                 Case number (if known)
              First Name                  Middle Name                     Last Name


 2.2    PNC Bank                                   Describe the property that secures the claim:                   $2,196.74         $160,000.00           $2,196.74
        Creditor's Name
                                                   100 Beach Pl, Shohola, PA
                                                   18458-4441
                                                   single family house
        PO Box 6534                                As of the date you file, the claim is: Check all that
        Carol Stream, IL                           apply.
        60197-6534                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)     Second lien on residence
       community debt

 Date debt was incurred                                     Last 4 digits of account number



 Add the dollar value of your entries in Column A on this page. Write that number here:                                $235,904.57
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                               $235,904.57

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


         Case
          Case5:19-bk-04802-RNO
                5:19-bk-04802-RNO Doc
                                   Doc10-1   Filed11/08/19
                                       1 Filed     12/09/19 Entered
                                                               Entered11/08/19
                                                                       12/09/1915:51:18
                                                                                10:33:58 Desc
                                                                                          Desc
                                      Exhibit
                                  Main Document  Page  50 of 51
                                                      Page 20 of 50
              Fill in this information to identify your case:

 Debtor 1                 Miriam L. Champy
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name

                                                    MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:            DIVISION

 Case number
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                          amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                             12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         Mr. Cooper                                         Surrender the property.                                   No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation        Yes
    Description of       100 Beach Pl, Shohola, PA                          Agreement.
    property             18458-4441                                        Retain the property and [explain]:
    securing debt:



    Creditor's         PNC Bank                                           Surrender the property.                                   No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation        Yes
    Description of       100 Beach Pl, Shohola, PA                          Agreement.
    property             18458-4441                                        Retain the property and [explain]:
    securing debt:

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                                Will the lease be assumed?



Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                             page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com




           Case
            Case5:19-bk-04802-RNO
                  5:19-bk-04802-RNO Doc
                                     Doc10-1   Filed11/08/19
                                         1 Filed     12/09/19 Entered
                                                                 Entered11/08/19
                                                                         12/09/1915:51:18
                                                                                  10:33:58 Desc
                                                                                            Desc
                                        Exhibit
                                    Main Document  Page  51 of 51
                                                        Page 39 of 50
